*181MEMORANDUM **
Clarisa Ceballos-Gutierrez appeals from the 46-month sentence imposed following her guilty-plea conviction for illegal reentry after deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Ceballos-Gutierrez contends that the district court erred by: (1) failing to consider her arguments that a lower sentence was warranted in light of her extraordinary family ties and responsibilities; (2) failing to consider the 18 U.S.C. § 3553(a) factors; and (3) failing to adequately explain the sentence selected. These contentions are belied by the record which reflects that the district court did not commit any of these procedural errors. See United States v. Carty, 520 F.3d 984, 991-93 (9th Cir.2008) (en banc).
Ceballos-Gutierrez also contends, for the first time on appeal, that the district court procedurally erred by treating the Sentencing Guidelines as presumptively reasonable. We conclude that Ceballos-Gutierrez has not shown “a reasonable probability that [she] would have received a different sentence” but for any error, and that she, therefore, is not entitled to any relief. See United States v. Dallman, 533 F.3d 755, 762 (9th Cir.2008).
Finally, contrary to Ceballos-Gutierrez’s contention, we conclude that her sentence, at the low-end of the applicable Guidelines range, is substantively reasonable in light of the totality of the circumstances. See Carty, 520 F.3d at 993.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.